Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Applicant’s amendment and remarks filed 12/01/2020 are persuasive, therefore claims 1-4, 6-9, 11-14 are allowed.  
The drawings were received on 12/01/2020 are approved.
The substitute specification filed 12/01/2020 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of tub to shower conversion apparatus and method of installation comprising a framework installed on a slab post removal of a bathtub and  a shower stall drain end for connection to the drain of the shower stall a support standoff emanating relative to said first elbow for supporting said pipe onto the slab and said second elbow comprising a bathtub drain end for connection to the bathtub drain whereby after removal of the bathtub, construction of said framework, installation of said oval pipe and fluidly interconnecting said second elbow to the bathtub drain, the shower stall is installed with the first elbow fluid interconnecting the shower stall drain with said pipe with standoff being supported by the slab as recited in the independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754